People v Argilagos (2016 NY Slip Op 01338)





People v Argilagos


2016 NY Slip Op 01338


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-05920
 (Ind. No. 44/13)

[*1]The People of the State of New York, respondent,
v Patricia K. Argilagos, appellant.


Seymour W. James, Jr., New York, NY (Arthur H. Hopkirk of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (William H. Branigan of counsel; Lotus Cannon on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Queens County (Kron, J.), imposed May 24, 2013, upon her plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of her right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256; People v Chavez, 133 AD3d 611; People v Quezada, 122 AD3d 948; People v Brown, 122 AD3d 133). The record does not demonstrate that she understood " the nature of the right to appeal and the consequences of waiving it'" (People v Cantarero, 123 AD3d 841, 842, quoting People v Brown, 122 AD3d at 140; see People v Quezada, 122 AD3d 948). Therefore, notwithstanding the defendant's execution of the written waiver form, it cannot be said that she knowingly, voluntarily, and intelligently waived her right to appeal (see People v Brown, 122 AD3d at 145-146).
Nevertheless, contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., DILLON, SGROI, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court